Name: Commission Regulation (EEC) No 3244/89 of 27 October 1989 specifying the extent to which applications lodged in October 1989 for import licences in respect of young male bovine animals for fattening may be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 314/46 Official Journal of the European Communities 28 . 10. 89 COMMISSION REGULATION (EEC) No 3244/89 of 27 October 1989 specifying the extent to which applications lodged in October 1989 for import licences in respect of young male bovine animals for fattening may be accepted (bb) by other applicants shall be reduced by 71,991 % ; (b) for animals of up to 300 kilograms per capita live weight coming from other non-member countries : (aa) by agricultural producers or their organizations shall be reduced by 97,325 % ; (bb) by other applicants shall be reduced by 91,509 % . 2. The quantities requested in Greece : (a) for animals of 220 to 300 kilograms per capita live weight coming from Yugoslavia : (aa) by agricultural producers or their organizations shall be reduced by 59,545 % ; (bb) by other applicants shall be reduced by 92,811 % ; (b) for animals of up to 300 kilograms per capita live weight coming from other non-member countries : (aa) by agricultural producers or their organizations shall be reduced by 75,992 % ; (bb) by other applicants shall be reduced by 92,918 % . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 13 (4) (a) thereof, Whereas Commission Regulation (EEC) No 2882/89 (3) fixed the quantity of young male bovine animals which may be imported on special terms during the fourth quarter of 1 989 ; whereas, having regard to the applica ­ tions for import licences lodged by each of the categories of applicants referred to in that Regulation, such licences should be issued as provided below, HAS ADOPTED THIS REGULATION : Article 1 Import licences for young male bovine animals for fat ­ tening in respect of which applications were lodged between 1 and 10 October 1989 shall be issued as follows : 1 . The quantities requested in Italy : (a) for animals of 220 to 300 kilograms per capita live weight coming from Yugoslavia : (aa) by agricultural producers of their organizations shall be reduced by 97,119 % ; Article 2 This Regulation shall enter into force on 30 October 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 October 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6 . 1968, p. 24. 0 OJ No L 61 , 4. 3 . 1989, p . 43 . 0 OJ No L 277, 27 . 9 . 1989, p . 19 .